Citation Nr: 1033964	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-31 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the reduction of the rating for right knee arthritis, 
from 20 to 10 percent disabling, was proper.

2.  Entitlement to an increased rating for left knee arthritis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to September 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and October 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  There has been no showing of improvement of the Veteran's 
right knee disability.

2.  At no point during the appeals period was the Veteran's left 
knee motion limited to 10 degrees extension or 45 degrees of 
flexion.

3.  There is no evidence during the appeal period that the 
Veteran's left knee disability has manifested lateral instability 
or recurrent subluxation; ankylosis of the joint; or dislocation 
of the cartilage.


CONCLUSIONS OF LAW

1.  As the reduction of a 20 percent evaluation for the Veteran's 
right knee disability was not proper, the criteria for 
restoration of the 20 percent evaluation have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002; 38 C.F.R. §§ 3.105, 3.344 
(2009).

2.  The criteria for a rating in excess of 10 percent for a left 
knee disability are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased evaluation, the notice requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in April 2007 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted private treatment records.  The 
appellant was afforded VA medical examinations in May 2007, March 
2009, and July 2009.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Rating Reduction and Increased Rating

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating action 
proposing the reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will then be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  38 C.F.R. § 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which require that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis of 
a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-
18 (1995).  This regulation also provides that, with respect to 
other disabilities that are likely to improve, i.e., those for 
which evaluations have been in effect for less than five years, 
re-examinations disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  38 
C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  However, 
a little-used part of the musculoskeletal system may be expected 
to show evidence of disuse, through atrophy, for example.  38 
C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  Even 
so, diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare- ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A 10 percent evaluation is 
warranted if flexion is limited to 45 degrees, and a 20 percent 
evaluation is warranted when flexion is limited to 30 degrees.  
The highest rating of 30 percent if warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is noncompensable if extension is limited 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Diagnostic Code 5261 also provides for a 10 percent evaluation 
when extension is limited to 10 degrees; a 20 percent evaluation 
when extension is limited to 15 degrees; a 30 percent evaluation 
when extension is limited to 20 degrees; a 40 percent evaluation 
when extension is limited to 30 degrees; and a 50 percent 
evaluation when extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a rating 
of 10 percent is warranted for each major joint affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  The Board notes that for the purpose of rating 
disability from arthritis, the knee is considered to be a major 
joint.  38 C.F.R. § 4.45 (2009).

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling. 38 C.F.R. § 4.71a.  Separate 
disability ratings are possible for arthritis with limitation of 
motion under Diagnostic Codes 5003 and instability of a knee 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee disability 
is rated under Diagnostic Code 5257, the Veteran would be 
entitled to a separate compensable rating under Diagnostic Code 
5003 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an increased rating for his left 
knee disability and contends that his right knee disability 
rating should not have been reduced.

In June 1998, the Veteran was afforded a VA examination of his 
right knee.  The Veteran had crepitus, peripatellar pain, and 
swelling.  There was no deformity or active impairment of the 
right knee.  There was no valgus or varus deformity.  The 
Veteran's range of motion was from 0 to 100 degrees and was not 
painful.  There was no incoordination of motion.  He was 
diagnosed with patellofemoral pain of the right knee with 
decreased range of motion and swelling.  Following this 
examination the Veteran's rating was increased to 20 percent from 
10 percent.

In May 2007 the Veteran was provided with a VA examination.  The 
Veteran did not use assistive devices, have constitutional 
symptoms of arthritis, or incapacitating episodes of arthritis.  
He reported being able to stand for only 15 to 30 minutes and 
walk only a few yards.  He also indicated that his knees gave 
way, had instability, pain, stiffness, locking episodes, 
effusion, weekly flare ups, and inflammation with swelling and 
tenderness.  

Upon examination, there was no evidence of abnormal weight 
bearing.  The Veteran had motion from 0 to 140 degrees on the 
right with pain.  He was able to move from 0 to 120 degrees 
without pain.  There was no additional loss of motion with 
repetitive use.  On the left the Veteran could move from 0 to 120 
degrees.  

The examiner found the Veteran had crepitus, effusion, 
tenderness, and painful motion.  He also had clicks or snaps, 
grinding, and meniscus abnormality.  The Veteran was diagnosed 
with osteoarthritis and tear of medial meniscus of the bilateral 
knees which caused knee pain.  The pain prevented the Veteran 
from participating in sports and had a severe effect on exercise 
and traveling.  It had a moderate effect on chores, shopping, and 
recreation.

In October 2007 the Veteran underwent a right knee arthroscopy 
with debridement of medial meniscal tear.  Later that month he 
reported doing well.  He had range of motion from 0 to 110 
degrees.

In January 2008 the Veteran had a an orthopedic appointment at 
VA.  He reported pain in both knees with the right being worse.  
The Veteran did not have tenderness or swelling.  His left leg 
flexed from 0 to 110 degrees.  His right leg flexed from 0 to 100 
degrees.  Previous X-rays revealed bilateral knee osteoarthritis.

In August 2008 the Veteran was granted Social Security 
Administration (SSA) disability benefits.  The SSA examined the 
Veteran's neck and shoulder disability and found that he was not 
able to perform even sedentary work on a full-time basis.

The Veteran underwent further VA examination in March 2009.  The 
Veteran complained of instability, giving way, pain, stiffness, 
weakness, incoordination, and decreased speed of motion.  He also 
reported pain radiating to his feet, locking episodes, effusions, 
swelling, tenderness, and weekly flare ups.  The Veteran was not 
able to stand for more than a few minutes and or walk more than a 
few yards.  He reported using canes and braces but stated that 
they caused his knees to hurt.  He had an antalgic gait.  There 
was no evidence of inflammatory arthritis.

Upon examination, the Veteran could move his left leg from 0 to 
95 degrees with pain.  On the right he could move from 0 to 70 
degrees.  After repetitive motion the Veteran could move his left 
knee from 0 to 90 degrees and his right knee from 0 to 50 
degrees.  The Veteran did not have joint ankylosis.  He had 
bilateral varus knees and tenderness.  The Veteran was unemployed 
at the time of the examination and received state benefits 
because he was not able to complete even sedentary work due to 
his knees.  

The examiner diagnosed the Veteran with meniscal tears of the 
bilateral knees and bilateral osteoarthritis of the knee.  The 
Veteran's knee pain prevented chores, shopping, exercise, sports, 
recreation, and traveling.  It had a moderate effect on driving 
and mild effect on feeding, bathing, and dressing.

The Veteran was afforded a VA examination in July 2009.  The 
Veteran complained of his knees giving way, instability, 
stiffness, daily locking episodes, swelling, and severe weekly 
flare ups bilaterally.  On the right the Veteran also indicated 
he had repeated effusions, while he reported experiencing 
tenderness in the left knee.  The Veteran did not have 
constitutional symptoms of arthritis or incapacitating episodes 
of arthritis.  He reported being unable to stand for more than a 
few minutes or walk more than a few yards.  He reported having 
braces and crutches but did not use the braces because they made 
the situation worse.  

Upon examination, the Veteran had an antalgic gait.  The Veteran 
had bilateral bony joint enlargement, crepitus, deformity, 
tenderness, weakness, and guarding of movement.  He did not have 
Osgood-Schlatter's disease, instability, patellar abnormality, 
effusion, or dislocation.  McMurray's test was negative.  The 
Veteran experienced clicks or snaps and grinding bilaterally.  On 
the left, the range of motion was from 0 to 100 degrees.  On the 
right, there was range of motion from 10 to 95 degrees.  Although 
the Veteran experienced pain on motion, his range was not 
additionally limited by repetitive movements.  There was no 
ankylosis.  The Veteran had varus position of bilateral knees 
with about 10 degrees on the right and 8 degrees on the left.

At the time of the examination the Veteran was not employed and 
not retired.  He was unemployed due to a workman's compensation 
injury to his neck and shoulders.  The examiner diagnosed the 
Veteran with bilateral meniscal tears, advanced osteoarthritis of 
both knees, and varus deformity.  The Veteran's knee pain caused 
decreased mobility, problems with lifting and carrying, weakness 
or fatigue, and decreased strength.  His knee pain prevented 
shopping, exercise, sports, and recreation.  It had a severe 
effect on chores, traveling, grooming, and driving.  It had a 
moderate effect on bathing and toileting.  

The Veteran was granted service connection for his bilateral knee 
disabilities in June 1987.  In April 2007 the Veteran filed a 
claim for an increased rating for his bilateral knee 
disabilities.  His claim was denied and he timely perfected his 
appeal.  In July 2009, the Veteran was sent a letter informing 
him that the RO proposed to decrease his 20 percent rating for 
his right knee arthritis, to 10 percent.  The Veteran submitted 
statements and treatment records to support his contention that 
the rating should not be reduced.  He was afforded VA 
examinations in March 2009 and July 2009.  In October 2009, the 
Veteran was informed that his right knee rating would be reduced 
to 10 percent effective January 1, 2010.

In light of the evidence of record, the Board finds that the 
Veteran's disability rating was not properly reduced.  The Board 
concludes that the procedural requirements for reduction have 
been satisfied in this case.  As noted above, the RO issued a 
rating decision proposing the reduction in July 2009. The Veteran 
was notified of the proposed reduction in a letter dated July 31, 
2009, which explained the right to request a pre-termination 
hearing within 30 days and to submit medical or other evidence 
within 60 days.  The Veteran did not request a hearing; however, 
he responded within 60 days submitting evidence in support of the 
evaluations.  The RO took action on the reduction in a rating 
decision dated October 16, 2009, that reduced the ratings to 10 
percent disabling, effective January 1, 2010.  The reductions 
were made effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final action 
expires").  38 C.F.R. § 3.105(i)(2)(i).  Therefore, the 
procedural requirements for the reductions were met.

However, the Board observes that the provisions of 38 C.F.R. § 
3.344(a) and (b) were not met.  The Veteran's right knee rating 
of 20 percent was established in August 1998, more than five 
years before the proposed reduction.  At that time the Veteran 
suffered from crepitus and had range of motion from 0 to 100 
degrees.  More recent examinations, while not showing a dramatic 
worsening of the condition, do not demonstrate that the Veteran's 
condition has steadily and materially improved.  Specifically,  
the Board notes a report of the veteran's July 2009 VA 
examination, in which he was found to have a range of motion of 
the right knee from 10 to 95 degrees, and his knee disability was 
found to have a moderate to severe effect on his activities of 
daily living.  As there is no evidence of improvement in the 
veteran's right knee disability, the Board finds that the 
reduction was not proper and the 20 percent rating must be 
reinstated.

In regard to the Veteran's claim for an increased rating for his 
left knee, the Board finds that the criteria for an evaluation in 
excess of 10 percent has not been met.  The Veteran's disability 
manifests through decreased range of motion and pain.  At no 
point during the appeal period has the Veteran's motion been 
limited to 10 degrees flexion or 45 degrees extension to qualify 
for a 20 percent rating under Diagnostic Codes 5260 or 5261.  
38 C.F.R. § 4.71a.  As extension motion is not limited at all, a 
separate evaluation for limitation of extension is not warranted.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Additionally, the Veteran has not had any periods of subluxation 
or instability that would warrant a separate evaluation.  While 
he contends that he has had instability, the examiners were not 
able to bring this out or observe it during an examination, and 
thus the Veteran's claims of instability are not verified.  
Additionally, none of the examinations noted the Veteran 
experiencing incapacitating exacerbation of arthritis, thus he is 
not entitled to a higher rating under Diagnostic Code 5003 or 
5257.  38 C.F.R. § 4.71a.

The Board has considered whether any other relevant diagnostic 
code would allow for a higher disability rating at any time 
during the pendency of the Veteran's claim. However, the evidence 
of record does not demonstrate that the Veteran has exhibited any 
symptoms that would warrant the application of any other 
diagnostic code throughout the pendency of his claim.  As such, 
the Veteran would not be entitled to a higher disability 
evaluation under any other diagnostic code, and his claim is 
denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an increased rating for the 
Veteran's left knee disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have the 
RO refer the Veteran's claim to the Under Secretary for Benefits 
or to the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for assignment of an 
extraschedular rating.  The Board notes the above determination 
is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities, and there is no showing that 
the Veteran's disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis, and indeed, neither the 
Veteran nor his representative have identified any exceptional or 
unusual disability factors.  See 38 C.F.R. § 3.321.  His 
disability has not required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent evidence 
of these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Subject to the law and regulations governing payment of monetary 
benefits, a 20 percent evaluation for a right knee disability is 
restored.

Entitlement to an increased rating for left knee strain which is 
currently rated as 10 percent disabling is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


